Citation Nr: 0309301	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  00-25 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the full amount of $70,000.00 received in a 
settlement under the Federal Tort Claims Act (FTCA) should be 
offset against compensation benefits payable to the veteran.

2.  Entitlement to waiver of recovery of indebtedness in the 
calculated amount of $1,346.00, including the issue of 
whether the debt was properly created.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran retired from active military service in October 
1970, with more than twenty years of active service.  

The appeal of offset of the full amount of a $70,000 
settlement to the veteran in connection with a claim under 
the Federal Tort Claims Act (FTCA) comes to the Board of 
Veterans' Appeals (Board) on appeal from a June 1999 action 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico, which implemented a proposal 
to recoup the total amount of that settlement.  The veteran 
disagreed with the action to offset the settlement in August 
1999.  The RO issued a statement of the case (SOC) as to the 
amount of the settlement to be offset in January 2002.  The 
veteran submitted a statement that constituted a timely 
substantive appeal in February 2002.  

The appeal for waiver of recovery of the overpayment of a 
debt in the calculated amount of $1,346 comes before the 
Board on appeal from a February 2000 decision to deny the 
request in this regard.  The veteran disagreed with this 
decision in March 2000, and a SOC was issued in October 2000.  
The appeal was perfected in December 2000.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
evidence necessary for an equitable disposition of the claims 
addressed in this decision has been obtained.

2.  In 1999, the veteran received $70,000 in a settlement 
under the FTCA for disability to which entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 was 
established in 1997.  

3.  The overpayment in the calculated amount of $1,346 was 
not properly created.  


CONCLUSIONS OF LAW

1.  Compensation benefits awarded to the veteran are subject 
to offset in the full amount of a FTCA settlement award of 
$70,000.00.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.800(a)(2) (2002).

2.  An overpayment of VA compensation benefits in the 
calculated amount of $1,346 was not properly created.  38 
U.S.C.A. §§ 1151 (West 2002); 38 C.F.R. § 3.800 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The basic facts pertaining to the appeal are not in dispute.  
In May 1995, while undergoing surgery in a VA facility, the 
veteran suffered second and third degree burns on the thighs.  
Skin grafting was required on one thigh.  

In January 1996, claims from the veteran and family members 
were submitted to VA in connection with the veteran's VA 
treatment.  By a rating decision issued in February 1997, the 
veteran was granted VA compensation benefits under 
38 U.S.C.A. § 1151 for third degree burns, left inner thigh, 
status post skin graft, and for third degree burns, right 
inner thigh.  

The claims file also reflects that, in February 1999, 
attorneys for the parties entered into a Stipulation for 
Compromise Settlement filed with the United States District 
Court for the District of Puerto Rico.  That Stipulation 
provided that the veteran was to be paid $70,000 of a total 
compromise settlement of $90,000 for dismissal of a lawsuit 
related to bodily injuries.  A cover memorandum transmitting 
that stipulation to the RO from a VA Deputy Assistant General 
Counsel in March 1999, reflects that the settlement was under 
the Federal Tort Claims Act, and related to VA treatment 
rendered in May 1995.  

By a letter issued in March 1999, the RO advised the veteran 
that the amount received by the veteran in connection with 
the February 1999 settlement under the Stipulation filed with 
the Federal District Court would be withheld from the 
veteran's compensation benefits until an amount equal to the 
payment to the veteran, $70,000, had been recouped.  This 
letter further informed the veteran that, if he continued to 
accept payment of his compensation benefits, an overpayment 
would be created, unless it was determined that the veteran 
remained entitled to his full benefits.  This letter notified 
the veteran that he could submit evidence to establish his 
continued entitlement to benefits and advised him that he 
could request a hearing.  

In late April 1999 the veteran's attorney contended that, 
because the veteran actually received only $52,500 from the 
February 1999 settlement, after deduction of attorney fees 
and litigation expenses, no benefits in excess of that amount 
should be recouped.  The attorney also notified VA that the 
veteran had incurred expenses of $4,000 for depositions which 
should also be deducted from the amount to be recouped.  

In June 1999, the veteran was advised that all compensation 
benefits would be withheld, effective March 1, 1999, until 
the full amount of the February 1999 settlement had been 
recouped.  The veteran was also advised that an overpayment 
in the amount of $1,346 had been created.  

By a statement submitted in August 1999, the veteran 
contended that the overpayment he was charged with was not 
validly created, because he was entitled to the benefits, and 
that creation of the debt was out of his control, or was a 
type of administrative error, and he asked that the debt be 
waived.  A hearing before the Committee on Waivers and 
Compromises was scheduled.  

By a letter issued in January 2000, the Committee requested 
that the veteran provide a report of his financial status.  
The veteran declined to provide that information.  He stated 
that he did not believe that his financial status should be 
of concern to the Committee on Waivers in his request for 
waiver of overpayment.  The veteran also requested an audit 
of his account, stating that he did not agree that an 
overpayment in the amount of $1,346 had been created.  An 
audit was performed and notice of the findings was provided 
to the veteran.  The audit disclosed that the veteran 
received compensation in the amount of $435 for the period 
from March 1, 1999 to March 31, 1999, $435 for April, 1999 
and $476 for May 1999, totaling $1,346.  The veteran 
requested a waiver of this debt.

By an administrative decision prepared in February 2000, the 
veteran's request for waiver of recovery of the overpayment 
was denied. 

At a hearing conducted in January 2000, the veteran's 
representative argued that the veteran did not actually 
intend to file a Federal Tort Claims Act claim, and therefore 
should not be penalized for receiving a judgment under that 
claim.  The veteran's representative also contended that the 
full amount of the $70,000 settlement should not be recouped 
because the veteran did not personally receive that entire 
amount.  The veteran testified that he did not understand 
that he would be worse off after excepting the Federal Tort 
Claims Act settlement.  The veteran also testified that in 
justice and equity, the overpayment debt should not exist, by 
reason of the veteran's long military service, his right to 
military retirement pay, the lack of explanation to the 
veteran of the various effects on his benefits, and the like.



1.  Whether the full amount of $70,000.00 received in a 
settlement under FTCA should be offset against compensation 
benefits

Section 1151 provides that a veteran who has suffered 
disability as the result of VA medical treatment is entitled 
to compensation as if the disability were service connected.  
That section further states:

Where an individual is . . . awarded a judgment 
against the United States . . . or . . . enters 
into a settlement or compromise . . . by reason of 
a disability or death treated pursuant to this 
section as if it were service-connected, then no 
benefit shall be paid to such individual for any 
month beginning after the date such judgments, 
settlement, or compromise . . . becomes final until 
the aggregate amount of benefits which would be 
paid but for this subsection equals the total 
amount included in such judgment, settlement or 
compromise.

38 U.S.C.A. § 1151(b); 38 C.F.R. § 3.800(a)(2).  

The veteran contends that only the portion of the settlement 
amount which he actually received, after deduction of 
attorney fees and expenses, should be recouped.  However, the 
language of the statute requires offset of the entire amount 
of the settlement, including the amount of attorney fees paid 
out of such proceeds.  VAOGCPREC 7-94; VAOGCPREC 52-91.  In 
particular, the Board notes that VA's General Counsel has 
specifically held that offset of an award under the FTCA must 
include the portion of the settlement award which was paid to 
a veteran's attorneys as fees, even though the veteran did 
not actually receive that portion of the award.  VAOGCPREC 7-
94.  

The General Counsel noted, in that opinion, that the FTCA 
itself does not authorize Government payment of attorney 
fees; it merely limits, in 28 U.S.C.A. § 2678, the amount of 
the fee an attorney may charge in an FTCA action to twenty-
five percent of any judgment or settlement.  VAOGCPREC 7-94.  
The Board notes that the Stipulation at issue in this case 
limited the attorney's fee to 25 percent and referenced 
28 U.S.C.A. § 2678.  

In VAOGCPREC 7-94, the General Counsel noted that review of 
the Stipulation for Compromise Settlement then under 
consideration, did not show that the veteran's attorney had 
statutory entitlement to payment of fees by the government.  
It was agreed that each party would be responsible for their 
own costs and expenses, including attorney fees, incurred in 
connection with the litigation.  The Board notes that the 
Stipulation at issue in this case includes similar language.  
The General Counsel reasoned that the amount paid to the 
veteran's attorney was a contractual obligation between the 
veteran and the attorney, and in using the settlement 
proceeds to pay attorney fees, the veteran enjoyed the 
benefit of those proceeds.  Consequently, the General Counsel 
determined, the entire amount of the settlement must be 
offset.  

The Board notes that the veteran contends that he did not 
consent to pursuit of a judgment under the FTCA.  However, 
the veteran has acknowledged, through his attorney, that he 
received and accepted the monetary settlement.  By the terms 
of the statute, offset requirements are not affected by the 
identity of the person who filed or pursued the action.  The 
veteran accepted the settlement, and that money is therefore 
subject to offset.

The Board notes the veteran's contention that fees paid to 
his attorney in this case should not be offset.  The Board 
notes, however, that it is bound by the plain language of 
38 U.S.C.A. § 1151 and by the precedent opinions of VA's 
General Counsel.  The law, not the facts, is dispositive of 
the case, and the Board has no authority to grant the 
veteran's appeal that the full amount of the FTCA settlement 
not be offset by withholding of VA benefits.

With regard to this claim, the Board notes that the Veterans' 
Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002), was signed into law in November 2000.  The 
VCAA, among other things, eliminated the well-grounded-claim 
requirement and amended VA's duty to notify claimants and 
their representatives of any information or evidence 
necessary to substantiate their claims.  See generally VCAA 
§§ 3, 4, 7.  However, during the drafting of the VCAA, 
Congress observed that it is important to balance the duty to 
assist  

against the futility of requiring VA to develop 
claims where there is no reasonable possibility 
that the assistance would substantiate the claim.  
For example, wartime service is a statutory 
requirement for VA (NSC) pension benefits.  
Therefore, if a veteran with only peacetime service 
sought pension, no level of assistance would help 
the veteran prove the claim; and if VA were to 
spend time developing such a claim, some other 
veteran's claim where assistance would be helpful 
would be delayed.  

146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of 
Sen. Rockefeller).  

In this case, the determination that the full amount of an 
FTCA settlement must be recouped is mandated by statute.  The 
basic fact that the veteran received a monetary payment in 
settlement of an FTCA action has not been disputed.  This 
evidence, by law, is dispositive of this appeal, and no 
further notice to the veteran or development of evidence can 
change the outcome.  The provisions of the VCAA either are 
not applicable to this claim, because no attempt to comply 
with the provisions of the VCAA would change the outcome of 
the claim.  Therefore, further discussion of VA's compliance 
with VCAA is not necessary.  Mason v. Principi, 16 Vet. App. 
129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-
30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought). 


2.  Entitlement to waiver of recovery of an overpayment

Initially, the Board notes, with regard to the veteran's 
request for waiver of recovery of the overpayment, that the 
Court of Appeals for Veterans Claims (Court) has held that 
the provisions of the VCAA are not applicable to cases 
concerning this issue.  38 U.S.C.A. § 5302(a) (West 2002); 
38 C.F.R. § 1.963(b)(2) (2002); Barger v. Principi, 16 Vet. 
App. 132 (2002).

A debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  38 C.F.R. § 1.911(c)(1); 
VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).  In order for the Board to determine that the 
overpayment was properly created, it must be established that 
the veteran was not entitled to the benefits in question, and 
it must be shown that VA was not solely responsible for the 
erroneous payment to the veteran.  

As discussed above, the veteran was not entitled, by law, to 
continued receipt of benefits after receipt of his FTCA 
settlement until such time as the amount of the settlement 
had been recouped.  The overpayment at issue was created when 
the RO waited until June 1999 to terminate the veteran's 
award of compensation, effective from March 1, 1999.  The 
overpayment itself has been calculated to represent the total 
compensation benefits awarded the veteran in March 1999, 
April 1999 and May 1999, or $435, $435, and $476, 
respectively.  Under applicable regulations, however, the 
termination of benefits in this regard, are not to commence 
for any period preceding the end of the month in which the 
settlement becomes final.  38 C.F.R. § 3.800.  Here, the 
settlement was signed in February 1999, but the record is 
unclear as to when the Court entered the appropriate judgment 
dismissing the matter as would signify the settlement was 
final.  Since the RO was not informed of the settlement until 
March 1999, it will be presumed the settlement became final 
in that month.  Accordingly, the termination of benefits 
should not have commenced until April 1, 1999 and to the 
extent the March 1999 benefits ($435) were calculated in the 
overpayment at issue is considered erroneous.  

The record also shows that in a letter received from the 
veteran in March 1999, (in response to a March 1999 letter 
from the RO regarding the withholding of further compensation 
benefits in view of the settlement), the veteran requested 
that his compensation payments be reduced beginning with his 
next check, i.e., the one to be issued approximately April 1, 
1999.  No action appears to have been taken in response to 
the veteran's request until June 1999.  Given this explicit 
request to stop payment of benefits in March 1999, the 
undersigned does not consider it appropriate to charge the 
veteran with an overpayment for payments received in the next 
2 months, simply because it took VA 3 months to act on his 
request.  

Under the foregoing facts, the Board considers the 
overpayment at issue not to have been properly created, and 
therefore, the appeal for waiver of recovery of this 
overpayment is granted.  


ORDER

The appeal that less than the full amount of a $70,000 
settlement to the veteran under the FTCA should be offset 
against compensation benefits payable to the veteran is 
denied.

The veteran's appeal for waiver of recovery of an overpayment 
of compensation benefits in the calculated amount of $1,346 
is granted.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

